                                  UNITED STATES DISTRICT COURT
                                      DISTRICT OF MARYLAND
        CHAMBERS OF                                                           101 WEST LOMBARD STREET
  STEPHANIE A. GALLAGHER                                                     BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                         (410) 962-7780
                                                                                   Fax (410) 962-1812


                                                    September 30, 2019

 LETTER TO COUNSEL

         RE:     Whitfield, et al. v. Liberty Mutual Group Inc., et al.,
                 Civil No. SAG-18-2108

 Dear Counsel:

        I have reviewed Defendant Liberty Mutual Group Inc.'s1 Combined Motion to Strike and
 Motion for a More Definite Statement, or in the Alternative, Motion to Dismiss, ECF 28, and
 supporting memorandum, ECF 28-1 (collectively, "the Motion"). Plaintiff Charline Whitfield
 ("Whitfield") filed an opposition, ECF 30, and Liberty Mutual filed a reply, ECF 33. For the
 reasons stated herein, the Motion will be granted in part and denied in part.

         In the Motion, Liberty Mutual seeks several types of relief: (1) an order striking Curtis
 Nelson as a plaintiff, with respect to the breach of contract claim against Liberty Mutual; (2) an
 order striking all of Plaintiff Charline Whitfield’s references to breach of contract claims relating
 to the timeliness of claims investigation and remediation; (3) an order striking any claims for
 emotional distress damages and/or other noneconomic damages; and (4) a request that Whitfield
 be required to produce a more definite statement of her personal property inventory, in order to
 avoid dismissal of her claim. See ECF 28-1. Each form of relief will be addressed below.

        First, in response to Liberty Mutual's first two arguments, Whitfield agrees that she
 inadvertently failed to delete paragraph 43 from her Amended Complaint. ECF 30-1 at 3. That
 paragraph contains both the reference to Nelson and the breach of contract claims relating to the
 timeliness of Liberty Mutual’s claims investigation and remediation. Id. Accordingly, I will grant
 the unopposed motion to strike paragraph 43. Per this Court's March 8, 2019 Opinion, ECF 24 at
 13, Nelson lacks standing to pursue a breach of contract claim against Liberty Mutual. I will deny
 Liberty Mutual’s request to strike Nelson's name from the ad damnum clause, however, because
 Nelson retains a claim against the other defendant in this case, Roto-Rooter Services Company.
 Further, to the extent any other provisions of the Amended Complaint can be read to include such
 a claim, Whitfield will not be permitted to pursue a breach of contract claim with respect to her

 1
  Despite the note in this Court's March 8, 2019 Order that Plaintiff had misidentified the insurer
 in this matter as "Liberty Mutual Group, Inc." instead of "Liberty Mutual Fire Insurance
 Company," ECF 24 at 1 n.1, the Amended Complaint persisted in naming Liberty Mutual Group,
 Inc. This Letter Opinion will refer to the Defendant simply as "Liberty Mutual." Unless Plaintiffs
 contest the identification of the appropriate Defendant, Plaintiffs should file a Second Amended
 Complaint 1) naming Liberty Mutual Fire Insurance Company, and 2) aligning their remaining
 allegations with the rulings in this Opinion.
Whitfield, et al. v. Liberty Mutual Group, Inc., et al.
Civil No. SAG-18-2108
September 30, 2019
Page 2

allegations of untimely claims investigation and remediation by Liberty Mutual, since the time
frames she cites are not required by the Policy. See ECF 28-3 at 2, 6-7, 22, 33 (the Whitfield
insurance policy).

        Third, Liberty Mutual seeks to strike Whitfield's claims for emotional distress damages and
non-economic damages. ECF 28-1 at 8-9. Liberty Mutual correctly notes that this Court's prior
Order dismissed Whitfield’s breach of contract claim, and permitted amendment of the Complaint,
with Liberty Mutual's consent, but limited the relief to be sought to "damages recoverable under
the policy." ECF 25. The insurance policy between Liberty Mutual and Whitfield does not provide
for emotional distress damages or other non-economic compensation, see ECF 28-3, so the claims
in Whitfield’s Amended Complaint exceed the scope of the limited amendment Liberty Mutual
agreed to permit.

        Even absent the restricted scope of Liberty Mutual’s consent, the damages Whitfield seeks
are not recoverable in a breach of contract context. In Hartz v. Liberty Mutual Ins. Co., 269 F.3d
474, 475 (4th Cir. 2001), the Fourth Circuit considered claims brought by homeowners against
their homeowner’s insurance company, in which one homeowner alleged “that the eighteen month
delay in settling her claim adversely impacted her health and prevented her working from home.”
The Fourth Circuit disallowed damages beyond the “confines of the insurance agreement,” stating:

       No amount of artful pleading such as terming the damages ‘consequential’ can
       disguise what Hartz is seeking – extra-contractual damages for additional medical
       expenses, business losses, and emotional distress. These damages do not arise
       naturally from her homeowner’s insurance policy. These damages resulted from
       Liberty Mutual’s delay. And Maryland has made a considered decision not to
       recognize a tort action for bad faith failure to settle with an insured.

Id. at 476. The case Whitfield cites, Bierman Family Farm, LLC v. United Farm Family Ins. Co.,
265 F. Supp. 3d 633, 639 (D. Md. 2017), does not support the proposition that economic distress
or other non-economic damages are recoverable in the context of an insurance policy claim.
Whitfield has alleged no facts to support the notion that the parties understood that emotional
distress or non-economic damages were “contemplated by the parties when they entered into the
contract as the probable result of the breach.” Id. (quoting Johnson v. Fed. Kemper Ins. Co., 74
Md. App. 243, 249 (1988)). Thus, Hartz controls, and limits Whitfield to the damages she can
recover under her insurance policy. See 269 F.3d at 476. Her claims for emotional distress
damages, and other non-economic damages, are dismissed with prejudice.

       Whitfield's last argument is her strongest. Liberty Mutual seeks a more definite statement
regarding the personal property inventory Whitfield now alleges having provided to Liberty
Mutual in paragraph 45 of the Amended Complaint. ECF 28-1 at 9-11; see Fed. R. Civ. P. 12(e)
(“A party may move for a more definite statement of a pleading to which a responsive pleading is
allowed but which is so vague or ambiguous that the party cannot reasonably prepare a response.”).
Whitman’s factual allegation, that she “submitted a detailed inventory of damaged personal
property,” is neither vague nor ambiguous. ECF 27, ¶ 45. As with many of the factual allegations
Whitfield, et al. v. Liberty Mutual Group, Inc., et al.
Civil No. SAG-18-2108
September 30, 2019
Page 3

in the Amended Complaint, there are additional details that will be available to Liberty Mutual in
discovery, such as the date and manner of Whitfield’s submission and the contents of the inventory.
However, the allegation permits Liberty Mutual to admit or deny that Whitfield submitted such an
inventory, and Liberty Mutual’s request for a more definite statement, or dismissal of Whitfield’s
claim, will be denied.

        For the reasons set forth above, Liberty Mutual’s Combined Motion to Strike and Motion
for a More Definite Statement, or in the Alternative, Motion to Dismiss, ECF 28, will be
GRANTED IN PART AND DENIED IN PART. Despite the informal nature of this letter, it will
be flagged as an Opinion. An implementing Order will be docketed herewith.

                                                   Sincerely yours,

                                                              /s/

                                                   Stephanie A. Gallagher
                                                   United States District Judge
